Citation Nr: 1127886	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  03-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder, on an accrued basis.

2.  Entitlement to service connection for a cervical spine disorder, on an accrued basis.  

3.  Entitlement to service connection for depression, claimed as secondary to service-connected recurrent left shoulder dislocation with limited abduction, on an accrued basis.

4.  Entitlement to an increased rating for service-connected recurrent left shoulder dislocation with limited abduction, rated as 20 percent disabling, on an accrued basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.  He died in January 2001 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2001 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case has previously come before the Board.  In September 2008, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The issue of entitlement to an increased evaluation for service-connected recurrent left shoulder dislocation with limited abduction, for accrued benefits purposes, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  At the time of the Veteran's death in January 2001, an appeal was pending in regard to the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for a cervical spine disorder, and a claim was pending in regard to the issue of entitlement to service connection for depression.  

2.  Service connection for a cervical spine disorder was denied in a January 1967 rating decision.  The Veteran did not file a notice of disagreement and that decision is final.  

3.  Evidence submitted since the January 1967 rating decision pertaining to a cervical spine disorder, and prior to the Veteran's death, is relevant and probative, for accrued benefits purposes.  

4.  There is competent evidence of cervical spine arthritis related to service, for accrued benefits purposes.  

5.  The competent evidence tends to establish depression is proximately due to or the result of service-connected recurrent left shoulder dislocation, for accrued benefits purposes.  


CONCLUSIONS OF LAW

1.  The January 1967 rating decision, which denied service connection for a cervical spine disorder is final.  Evidence submitted since that decision is new and material and the claim is reopened, for accrued benefits purposes.  38 U.S.C.A. §§ 5108, 5121, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.1000, 20.1103 (2010).

2.  Cervical spine arthritis, for accrued benefits purposes, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2010).  

3.  Depression, for accrued benefits purposes, is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5121; (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth various duties on the part of VA to notify claimants of the evidence necessary to establish entitlement to various VA benefits and to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The claims addressed herein are being reopened and/or granted, for accrued benefits purposes.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Initially, the Board finds substantial compliance with the September 2008 remand as it relates to the issues decided herein.  Specifically, appropriate notice letters were furnished to the appellant and a medical opinion regarding the Veteran's psychiatric claim was obtained.  Furthermore, there is sufficient evidence upon which to base a determination.  

I.  Legal Criteria:  Accrued Benefits

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2010).

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 2002); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that, effective November 27, 2002, 38 C.F.R. § 3.1000 (pertaining to accrued benefits claims) was amended to clarify the terms "evidence in the file at date of death" and "evidence necessary to complete the application."  See 67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was clarified to indicate that "evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  

The Board also notes that 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two year limitation on the receipt of accrued benefits.  The amendment to 38 U.S.C.A. § 5121(a) is only effective for deaths occurring on or after December 16, 2003.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

Prior to his death in January 2001, the Veteran perfected an appeal of a January 2000 rating decision which denied reopening a claim of entitlement to service connection for a cervical spine disorder, and an October 2000 claim was pending for entitlement to service connection for depression.  The appellant timely filed a claim for accrued benefits, and in April 2003, perfected an appeal of the June 2001 rating decision, for accrued benefits purposes, which denied service connection for depression.  Thus, the claims addressed herein are properly before the Board, for accrued benefits purposes.  

II.  Legal Criteria:  Claims to Reopen

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

III.  Analysis:  Claim to Reopen

The AOJ previously addressed service connection for a cervical spine disorder in January 1967.  At the time of the prior decision, the record included the service treatment records, statements from the Veteran, and post service medical records include the report of a January 1967 VA examination that concluded that there was no evidence of arthritis of the cervical spine and normal range of motion of the neck.  The evidence was reviewed and service connection for a cervical spine disorder was denied by the AOJ.  38 U.S.C.A. § 7105.  The record does not show that the Veteran filed a notice of disagreement with that determination.  Accordingly, the decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

Review of the 1967 decision reveals that service connection was denied as the evidence did support a finding of a current cervical spine disability.  Specifically, at the time of the prior decision in January 1967, the AOJ determined there was no current diagnosis of a cervical spine disorder, noting x-ray examination of the cervical spine was negative, as well as full range of motion of the neck.  

In August 1999, the Veteran applied to reopen the claim of entitlement to service connection for a cervical spine disorder.  The evidence submitted since the prior final denial is relevant and probative and is new and material, for accrued benefits purposes.  In that regard, the impression of a private x-ray examination of the cervical spine in March 1977 was early degenerative arthritis, and an October 1977 EMG (electromyogram) of the cervical erector spinae and major muscles of both upper extremities was noted to show grade II-III fibrillation potential and increased polyphasic potentials localized in the left deltoid muscle indicative of a chronic lesion of the left axillary nerve.  The Board notes that service connection for recurrent left shoulder dislocation with limited abduction was established in the January 1967 rating decision.  In addition, a September 1990 private report notes x-ray examination showed severe arthritis at C4, C5, and C6, and the impression of VA x-ray examination in March 1991 was degenerative change of the cervical spine, which is the same impression noted in a May1999 private report.  These later record clearly show evidence of current neck disability.  

The Board notes that in the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim.  In this case, the record added cures one of the evidentiary defects and is probative of the issue regarding service connection for a cervical spine disorder, and thus, the evidence is new and material.  

The prior denial was based on lack of current disability, the evidence submitted since the prior final denial in January 1967 shows evidence of current disability.  This additional evidence is new in that it was not previously considered by the AOJ.  Furthermore, the evidence is material as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for cervical spine disability and the claim is reopened.


IV.  Legal Criteria:  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in active service.  38 U.S.C.A. §§ 1131, 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's non-service- connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board finds substantial compliance with the September 2008 remand.  There is sufficient evidence upon which to base a determination.  

V.  Service Connection for Cervical Spine Disability

The appellant asserts the Veteran was entitled to service connection for arthritis of the cervical spine.  Having reviewed the evidence, the Board finds that, giving her the benefit of the doubt, service connection for cervical spine arthritis is warranted for accrued benefits purposes.  

In this regard, the Board notes that there is both positive and negative evidence in regard to a determination in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

A December 1966 private medical record notes x-ray examination of the cervical spine showed arthritic changes at the C4 and C5 vertebrae and the diagnosis was mild arthritis of the cervical spine.  However, no cervical spine arthritis was reported on VA examination in January 1967.  Notwithstanding, the negative findings in January 1967, the impression of a private x-ray examination of the cervical spine in March 1977 was early degenerative arthritic changes in the lower segment.  Further, private records, dated in September 1990, note x-ray examination showed severe arthritis at C4, C5 and C6; the impression of VA x-ray examination in March 1991 was degenerative change of the cervical spine; and findings noted on private x-ray examination in May 1999 included degenerative changes in the neck. 

The Board notes that while cervical symptoms were associated with the service-connected left shoulder injury in an October 1977 private report, there is competent evidence of cervical spine arthritis at C4-5 within the initial post-service in December 1966 and thereafter.  While negative findings were noted during the January 1967 VA examination, subsequent records showing a continuity of symptoms since that time.  This long standing post service history of neck complaints combined with the positive findings shortly after service discharge supports a finding that the Veteran's cervical spine disability is related to service based on a continuity of symptomatology.  Thus, a finding of service connection for cervical spine arthritis, for accrued purposes, is warranted.  

VI.  Service Connection for Depression

The appellant asserts the Veteran was entitled to service connection for depression secondary to his service-connected left shoulder disability, for accrued benefits purposes.  Having reviewed the evidence, the Board finds service connection for depression secondary to service-connected recurrent left shoulder dislocations with limited abduction is warranted, for accrued benefits purposes.

The Board notes that there is both positive and negative evidence in regard to a determination in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

There is competent evidence tending to establish depression related to the service-connected left shoulder disability.  A March 1977 private report attributed emotional disorders to a left shoulder disability; an October 1977 private report attributes psychotic depression to the Veteran's physical ailments; and a December 1977 private doctor opined that it was entirely possible the Veteran's depression would lift when he was no longer handicapped with physical injury residuals.  In addition,  a March 1991 VA examination report notes dysthymic reaction secondary to medical problems, and depression secondary to physical problems, and a May 1999 VA treatment record notes no other medical problems apart from his left shoulder disability.  

Further, the December 2010 VA opinion specifically states that the Veteran's depression was most likely related to a left shoulder injury, and while the left shoulder injury in 1969 was cited, the Board is simply unable to distinguish the left shoulder symptoms attributable to the service-connected recurrent left shoulder dislocations from those due to a 1969 work-related left shoulder dislocation/injury, particularly in light of the contemporaneous evidence, to include a July 1972 private record noting chronic left shoulder subluxation, and that he underwent a Magnuson-Stack procedure, in 1971.  The Board observes that no opinion is of record regarding the relationship between the Veteran's postservice injury and his previously service-connected disability.  It is unclear if the subsequent postservice injury represents aggravation of the prior disability.  In any event, the Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disorder, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, dictates that such signs and symptoms be attributed to the service-connected disability.  

In this case, there is competent evidence tending to establish depression is a result of service-connected left shoulder disability.  Having resolved all doubt in the appellant's favor, a finding in favor of service connection for depression is warranted.  Consequently, the benefits sought on appeal in that regard, for accrued purposes, are granted.  


ORDER

The application to reopen the claim of entitlement to service connection for a cervical spine disorder is granted, for accrued benefits purposes.  

Service connection for cervical spine arthritis is granted, for accrued benefits purposes.  

Service connection for depression secondary to service-connected disability is granted, for accrued benefits purposes.  


REMAND

For accrued benefits purposes, the appellant asserts a higher rating is warranted during the relevant period for the Veteran's service-connected recurrent left shoulder dislocations with limited abduction.  Having reviewed the evidence, the Board finds further development is necessary for a determination in that regard.

The opinion request in the September 2008 Board remand was specifically noted to include an opinion as to whether it is as at least as likely as not that the Veteran's symptoms included fibrous union of the humerus, or symptoms comparable thereto.  The VA opinion obtained in that regard in December 2010 states as follows:

I have reviewed the C-file.  Regarding the severity of the left should[er] condition, I would refer you [to] the most recent rating decision on the Left shoulder prior to his death on the 19th of jan. 2001.  This would be the most accurate interpretation of the left shoulder condition that was evaluated prio[r] to [the Veteran's] death on Jan. 19, 2001 as per the review of the c.file that was provided for this opinion.  

An opinion as to whether it is at least as likely as not that the Veteran's symptoms included fibrous union of the humerus, or symptoms comparable thereto was not provided.  The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  As such, the Board finds the examination report and opinion to be inadequate for a determination in regard to the matter on appeal.  Thus, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 2 below, in regard to the degree of impairment due to the service-connected left shoulder disability, to include whether it is at least as likely as not that the service-connected recurrent left shoulder dislocation with limited abduction included fibrous union of the humerus, or symptoms comparable thereto.  

The Board notes the Veteran's service-connected recurrent left shoulder dislocation with limited abduction has been rated as 20 percent disabling under Diagnostic Code 5202 pertaining to impairment of the humerus.  Under Diagnostic Code 5202, a 20 percent rating is granted when there is malunion, with moderate or marked deformity (minor arm).  Also under Diagnostic Code 5202, for recurrent dislocations of the minor arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level and when there are frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for fibrous union of the minor arm; a 50 percent rating is warranted for nonunion (false flail joint) of the minor arm; and a 70 percent rating is warranted for loss of head of (flail shoulder) the minor arm.

In addition, Diagnostic Code 5201 pertains to limitation of motion of the shoulder.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5201, a 20 percent disability evaluation is warranted, for the minor arm, where the motion is limited to the midway between the side and shoulder.  A 30 percent evaluation is for consideration if the motion is limited to 25 degrees from the side.  Id.

The Board notes that while correspondence received in July 2003 establishes records from the Social Security Administration (SSA) are unavailable, the evidence, to include a December 1977 private report of examination, as well as hearing testimony, Transcript at 7-8 (1991), note the Veteran participated in VA vocational rehabilitation.  The vocational rehabilitation folder has not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the vocational rehabilitation folder with the claim file.  

2.  After completion of the above to the extent possible, to include implementation of the grant of service-connection for cervical spine arthritis and depression, send the claims file to a VA orthopedist for an opinion as to the degree of impairment due to the service-connected recurrent left shoulder dislocation with limited abduction, to include any resulting impact on employability.  Attention should be directed to this remand.  

The AOJ should request an opinion as to whether it is as at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's symptoms included fibrous union of the humerus, or symptoms comparable thereto; nonunion (false flail joint), or symptoms comparable thereto; and/or loss of head of (flail shoulder), or symptoms comparable thereto.  

The AOJ should request an opinion as to the degree of impairment due to the service-connected left shoulder disability, to include whether, as a result of the Veteran's service-connected disabilities, the Veteran was unable to maintain substantially gainful employment, at any time from August 1999 until his death.  

A complete rationale should accompany all opinions provided.  If the examiner is unable to provide the requested opinion, he or should full describe why such opinion could not be reached.  

3.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the appellant afforded a reasonable opportunity in which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


